     Case 2:20-cv-00349-JAM-DB Document 38 Filed 07/20/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AZHAR LAL,                                         No. 2:20-cv-0349 JAM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    UNITED STATES OF AMERICA, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff claims that his rights were violated in connection with extradition

19   proceedings initiated by the United States. Presently before the court is his motion for

20   reconsideration. (ECF No. 24.)

21                                MOTION FOR RECONSIDERATION

22          Plaintiff has filed a motion for “reconsideration including prohibition/mandate.” (ECF

23   No. 24.) Plaintiff indicates that he is challenging the court’s September 8, 2020 order. (Id. at 1.)

24   However, in his motion, plaintiff primarily argues that the Magistrate Judge erred in dismissing

25   his complaint by forcing jurisdiction under 42 U.S.C. § 1983 and failing to state how each claim

26   was deficient. (Id. at 2-5.) The September 8, 2020 order addressed neither of these issues. (ECF

27   No. 18.) Rather, this order adopted the Magistrate Judge’s May 5, 2020 findings and

28   recommendations on plaintiff’s request for a preliminary injunction and denied plaintiff’s motion
                                                        1
      Case 2:20-cv-00349-JAM-DB Document 38 Filed 07/20/21 Page 2 of 4


 1   for an injunction. (Id. at 2.) Plaintiff makes no arguments related to the contents of this order in
 2   his motion for reconsideration. (See ECF No. 24.)
 3   I.     Reconsideration of Magistrate Judge’s May 5, 2020 Screening Order
 4          Plaintiff’s motion (ECF No. 24 at 2-5) appears to be requesting that the court reconsider
 5   the Magistrate Judge’s screening order issued in conjunction with the May 5, 2020 findings and
 6   recommendations (ECF No. 7). This order determined plaintiff’s action was brought under
 7   42 U.S.C. § 1983. Accordingly, the Magistrate Judge screened the claims as required by
 8   28 U.S.C. § 1915A(a). (Id. at 1-2.) The court found plaintiff’s complaint did not comply with
 9   Rule 8(a) of the Federal Rules of Civil Procedure. (Id. at 4.)
10          A party may seek a District Judge’s review of a Magistrate Judge’s ruling under Local
11   Rule 303(c) by filing a “Request for Reconsideration by the District Court of Magistrate Judge’s
12   Ruling.” Such a request must “specifically designate the ruling, or part thereof, objected to and
13   the basis for that objection.” L.R. 303(c). However, under Local Rule 303(b), a Magistrate
14   Judge’s ruling becomes final when reconsideration is not sought within fourteen days of service
15   on the parties. L.R. 303(b). Thus, the District Court must deny a motion for reconsideration filed
16   after fourteen days of service as untimely. See, e.g., Reed v. Leatherman, No. 2:18-cv-0038-
17   KJM-CKD, 2021 WL 1374665, *1 (E.D. Cal. April 12, 2021); Smith v. Torres, No. 1:16-cv-
18   01924-LJO-LDP, 2019 WL 1556656, *1 (E.D. Cal. April 10, 2019); Wafer v. Suesberry, No.
19   1:07-cv-00865-AWI-BAM, 2015 WL 644161, *2 (E.D. Cal. Feb. 12, 2015).
20          The order plaintiff challenges was issued May 4, 2020. (ECF No. 7.) Neither the
21   Magistrate Judge nor the undersigned prescribed a different time for the parties to seek
22   reconsideration of that order. Thus, under Local Rule 303(b) a motion for reconsideration needed
23   to be filed within fourteen days of the date of service of the order. Plaintiff received service of
24   the court’s ruling by May 19, 2020, as he requested an extension of time to file objections to the
25   findings and recommendations included with the order on that date. (ECF No. 8.) Plaintiff filed
26   the present motion for reconsideration on October 9, 2020, well beyond the fourteen-day
27   deadline. (ECF No. 24.) As such, the Magistrate Judge’s May 4, 2020 ruling is final and
28   plaintiff’s motion for reconsideration of that order is denied as untimely.
                                                        2
     Case 2:20-cv-00349-JAM-DB Document 38 Filed 07/20/21 Page 3 of 4


 1          Even if plaintiff’s motion was filed within the fourteen-day deadline, the court would
 2   deny the motion. On a motion for reconsideration of a Magistrate Judge’s ruling, the District
 3   Judge uses the “‘clearly erroneous or contrary to law’ standard set forth in 28 U.S.C.
 4   § 636(b)(1)(A)." L.R. 303(f). Having reviewed the order issued by the Magistrate Judge on May
 5   4, 2020, the court finds it was not clearly erroneous or contrary to law.
 6          Plaintiff contends that the Magistrate Judge did not explain how each claim was deficient
 7   and forced jurisdiction under 42 U.S.C. § 1983. (ECF No. 24 at 2-3.) However, the order
 8   explained that plaintiff’s complaint was dismissed for failure to comply with Rule 8(a) of the
 9   Federal Rules of Civil Procedure, as the 780-page complaint was “neither short nor plain.” (ECF
10   No. 7 at 4.) The Magistrate Judge directed plaintiff to amend his complaint, setting a page limit
11   to ensure compliance with Rule 8. (Id.) This order is neither erroneous nor contrary to law. Rule
12   8 sets out the pleading standard for civil actions in federal court, requiring “a short and plain
13   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).
14   Plaintiff’s lengthy complaint does not satisfy this requirement. See Hatch v. Reliance Ins. Co.,
15   758 F.2d 409, 415 (9th Cir. 1985), cert. denied, 474 U.S. 1021 (1985).
16          The Magistrate Judge also did not “erroneously force[] jurisdiction upon Plaintiff’s tort
17   application pursuant to 42 U.S.C. 1983” as plaintiff claims. (ECF No. 24 at 2). The Magistrate
18   Judge did construe plaintiff’s complaint as one brought under § 1983 (ECF No. 7 at 1), because
19   plaintiff sought damages from various government employees for false arrest and prosecution in
20   violation of the Constitution. (ECF No. 26 at 4). Ultimately, however, the Magistrate Judge
21   dismissed the complaint for failure to comply with Rule 8(a). (ECF No. 7 at 4). The Magistrate
22   Judge did not preclude plaintiff from bringing his original claims in an amended complaint or
23   otherwise force § 1983 jurisdiction. (See ECF No. 7.)
24          Accordingly, the Magistrate Judge’s May 4, 2020 order is not erroneous or clearly
25   contrary to law and plaintiff’s motion for reconsideration, even if it had been timely filed, would
26   be denied.
27   II.    Reconsideration of the Court’s September 8, 2020 Order
28          To the extent that plaintiff intended to request reconsideration of the court’s September 8,
                                                        3
      Case 2:20-cv-00349-JAM-DB Document 38 Filed 07/20/21 Page 4 of 4


 1   2020 order, plaintiff provides no argument in his motion as to why the court should reconsider
 2   this order. (See ECF No. 24.) As noted, this order adopted the May 5, 2020 findings and
 3   recommendations as to plaintiff’s request for a preliminary injunction and denied plaintiff’s
 4   motion for injunction. (ECF No. 18.) Plaintiff’s motion addresses neither. (See ECF No. 24.)
 5   As such, plaintiff’s motion for reconsideration (ECF No. 24) does not comply with Local Rule
 6   230(j) which requires that the party making the motion show “what new or different facts or
 7   circumstances are claimed to exist which did not exist or were not shown upon such prior motion,
 8   or what other grounds exist for the motion.” L.R. 230(j)(3). The moving party also must show
 9   “why the facts or circumstances were not shown at the time of the prior motion.” L.R. 230(j)(4).
10   Since plaintiff has not presented arguments related to the contents of the court’s September 8,
11   2020 order, he has not complied with Local Rule 230(j). Thus, to the extent plaintiff’s motion
12   was intended to request reconsideration of the court’s September 8, 2020 order, it is denied.
13                                             CONCLUSION
14             For the reasons set forth above, IT IS HEREBY ORDERED that plaintiff’s motion for
15   reconsideration (ECF No. 24) is denied.
16

17             Dated: July 20, 2021
18

19

20

21

22
     /lal0349.recon
23

24

25

26

27

28
                                                       4
